POLEN, Judge.
We find that the trial court erred in its sentencing of the appellant in the instant case. The maximum sentence allowable under the guidelines was seventeen years, including the allowable one-cell increase for the appellant’s violation of probation. Ree v. State, 565 So.2d 1329 (Fla.1990). The trial court imposed seventeen years prison time and then added on a consecutive fifteen-year sentence for the appellant’s violation of probation. This is impermissible under Ree. The appellant must be resentenced within the limits of the guidelines with credit for time served.
We also find error in that the trial court imposed various costs against the appellant without a hearing. We reverse the imposition of costs and remand for a hearing on this matter should the state elect to pursue it. This is in accordance with Shipley v. State, 528 So.2d 902 (Fla.1988), and Jenkins v. State, 444 So.2d 947 (Fla.1984).
The judgment of conviction is affirmed as we find no merit to appellant’s other points. We remand to the trial court for sentencing only.
GLICKSTEIN, J., and WALDEN, JAMES H. (Retired), Associate Judge, concur.